Title: Francis Adrian Van der Kemp to Thomas Jefferson, 7 January 1818
From: Van der Kemp, Francis Adrian
To: Jefferson, Thomas


                    
                        Dear Sir!
                        Olden barneveld
7 Jan 1818
                    
                    After So long a Silence, I trust, it Shall not be deemed an intrusion as it will not interrupt you too long in more Serious occupations, when I address you once more with a few lines. I wished—it was more in mÿ power, to render these Some what more important, or at least, that I might be in another manner Serviceable.   It cannot be Sir!  or a man of your talents—industry and activity must have hoarded many valuable, productions—buried in your desk, which prudence, and aversion of entering in contest on disputable topics may imperiously forbid you to communicate—at least in your life, and which nevertheless might be deemed to possess intrinsic value by a Scientific world. Would it not be pleasing—to witness this effect? Was you in my unfavorable Situation with respect to language, an insurmountable barrier would have been raised—but your masterly delineations does not leave this excuse—I have just before me—your description of the natural bridge of rocks in Virginia, cited—as an example of the Sublime—in an Explanation of one of Burke’s notions on this Subject. Can I be of use in this manner—under what restrictions you dictate—provide I may examine, and Suggest my Sentiment—your wishes Shall be accomplished with the faithfulness of a friend—either in this Country—or in England.
                    I Send you for examination—with a view to obtain your criticisms—my Strictures on the great Dr Livingston’s Diss. on Incestuous marriage. Several of my respected correspondents have approved it, and advised the Publication—but—it can not be—except duty towards my fellow-citisens compelled me to it—otherwise—as it was written only—to answer the request of a friend—I listen to the voice of my respected friend at Quincy. Noli irritare crabrones.
                    Since late my mind has been employ’d in Geological pursuits—of which the natural consequence is—the birth of notions on the theory of our earth—which appears to me, more and more Simple. It is yet—rudis, indigestaque moles—but it Seems to me that that for the Neptunian and Plutonian Theorists—have build on different data—that truth lies between them—while both theories are founded in nature, with that difference—that the Neptunian has the precedence.
                    The whole earth—I do not inquire in the cause—atmosphere and all—existed in a chaotic mass—at the expansion of the Atmosphere—when the Sun’s influence again illumed and warmed—and the winds blowed—and the earth was beginning to be redintegrated—to be ere long coverd with verdure—and inhabited by beast and man—the Planetary happy Inhabitants, percieving this new work of Nature’s God rejoyced—and chaunted—as the author of Job Sung.   You See—I believe—that the Mosaic creation—was rather a renovation of this globe—of which he gives us a Sublime description. Its former Inhabitants may now occupÿ another Spot in our Planetary System—perhaps at first the moon—and So may be our fate, and another future destruction of this globe—which Seems equally unavoidable.
                    It must have Some times occupy’d your thoughts—Perhaps you might give me a clue in this Labyrinth.
                    In my Ms—which I called—Philos. Res. on Several parts of Nat. Hist in the theories of Buffon and Jeffersons—and which you have Seen, when in Embryo—I considered it a duty—when I corrected and augmented it, to defend and justify a passage in your Notes—against the Scurrilous remarks of N. papers mongers and venal Scriblers. Although I do not consider it a happy expression, it is in my opinion correct. I obeyd only the dictates of truth—but by the Same powerful motive, I in another places blamed Some expressions in your Mem. on the discovery of certain bones &c vol. iv. Trans pag. 255/6—which then Seemed to me to betray a Pantheistic Notion: „The movements of nature are in a never ending circle„ &c   Now—Since I have been honoured with your correspondence, Since you was pleased, to communicate your ideas—upon the most momentous Subject, we ch can chuse for our contemplation—on which our happiness here and future existence depends—Now—I perceive it may be a Philosophic notion—originating in your Sentiments on cosmogonÿ—Some what incautiously expressed.   Tell me—if I am now correct—if I wronged you before. This I Should regret—but less So—than that Such exalted talents had no more glorious object in view—than Nature—without its  intelligent cause—
                    Have you Seen Cuvier’s Essay Sur  la theorie de la terre and Breislac’s Introduzione alle geologie? if So—what is your opinion of either. I will endeavour to obtain the Latter. The former I received from de Witt Clinton—but could not yet find time to peruse it.
                    I dare not detain you longer, only to recommend me in the continuance of your good opinion—while you can not longer want the assurance that I remain with the highest regard and consideration
                    
                        Dear Sir! Your most obed. Sert
                        Fr. Adr. vander Kemp
                    
                